         Case 1:20-cv-02569-PAE Document 34 Filed 06/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JACQUELYN MUSIELLO, and other employees
similarly situated,
                                                                     20 Civ. 2569 (PAE)
                                      Plaintiff,
                       -v-                                                 ORDER

CBS CORPORATION, CBS RADIO INC.,
CBS SPORTS RADIO NETWORK INC.,
ENTERCOM COMMUNICATIONS CORP.,
DAN TAYLOR, MARGARET MARION,
ABC CORPORATIONS 1–5, and
JOHN DOES 1–10,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       On April 30, 2020, defendant CBS Corporation filed a motion to dismiss the complaint

under Rule 12 of the Federal Rules of Civil Procedure. Dkt. 18. On May 5, 2020, the Court

issued an order holding the motion in abeyance, pending resolution of defendants’ motion to

remand. See Dkt. 22. That motion has now been decided.

       Under Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by June 26,

2020. No further opportunities to amend will ordinarily be granted. If plaintiff does amend, by

July 17, 2020, defendant CBS Corporation shall: (1) file an answer; (2) file a new motion to
          Case 1:20-cv-02569-PAE Document 34 Filed 06/05/20 Page 2 of 2



dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the

previously filed motion to dismiss.1

       It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by June 26, 2020. Defendant CBS Corporation’s reply, if

any, shall be served by July 3, 2020. At the time the reply is served, the moving party shall

supply the Court with an electronic courtesy copy of all motion papers, as PDF files, by sending

a single email to: EngelmayerNYSDchambers@nysd.uscourts.gov.


       SO ORDERED.


                                                             PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: June 5, 2020
       New York, New York




1
 If defendant files a new motion to dismiss or relies on its previous motion, plaintiff’s
opposition will be due 14 days thereafter, and defendants’ reply, if any, will be due seven days
after that.

                                                   2
